OPINION

Per Curiam:

The appellant was convicted of attempted burglary and the possession of burglary instruments. The Public Defender of Washoe County has submitted this appeal pursuant to the *541command of Anders v. California, 386 U.S. 738 (1967), referring to any point in the record that might arguably support an appeal, Sanchez v. State, 85 Nev. 95, 450 P.2d 793 (1969).
This court ordered that a transcript be supplied to the appellant who is indigent. Griffin v. Illinois, 351 U.S. 12 (1956); Draper v. Washington, 372 U.S. 487 (1963); Eskridge v. Washington Prison Bd., 357 U.S. 214 (1958); Entsminger v. Iowa, 386 U.S. 748 (1967). Our independent review of the record establishes that the claims of error are frivolous. The identification of the appellant as the attempted burglar was adequate; his arrest was with probable cause; and the search of his person and seizure of burglary tools was incident to a lawful arrest.
Affirmed.